UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6757


BRUCE M. RICHARDSON,

                Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA; WARDEN OF TURBEVILLE CORRECTIONAL
INSTITUTION,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:09-cv-01107-MBS)


Submitted:   February 10, 2011            Decided:   February 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bruce M. Richardson, Appellant Pro Se.     Alphonso Simon, Jr.,
Samuel Creighton Waters, Assistant Attorneys General, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bruce       M.    Richardson           seeks   to    appeal       the       district

court’s      order    accepting         the     recommendation          of    the     magistrate

judge and denying relief on his 28 U.S.C. § 2254 (2006) petition

and    its    subsequent         order    denying        his      motion      to    reconsider.

These    orders      are       not    appealable       unless     a    circuit       justice     or

judge     issues      a    certificate           of     appealability.               28     U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent      “a       substantial        showing         of    the    denial       of   a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by       demonstrating         that    reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El       v.    Cockrell,        537    U.S.       322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.                  We have independently reviewed the record

and conclude that Richardson has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3